Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  June 29, 2012                                                                      Robert P. Young, Jr.,
                                                                                               Chief Justice

  144358                                                                              Michael F. Cavanagh
                                                                                            Marilyn Kelly
                                                                                      Stephen J. Markman
                                                                                      Diane M. Hathaway
  ____________________________________                                                    Mary Beth Kelly
                                                                                          Brian K. Zahra,
  CITY OF NORTON SHORES,                                                                            Justices
            Plaintiff-Appellant,
  v                                                        SC: 144358
                                                           COA: 302673
                                                           Muskegon CC: 10-047281-AA
  MUNICIPAL EMPLOYEES’ RETIREMENT
  SYSTEM OF MICHIGAN,
           Defendant-Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the November 21, 2011
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MARKMAN, J. (concurring).

          I concur in the majority’s order denying leave to appeal. I write separately only to
  note that I find Malleis v Employment Security Comm, 340 Mich 78 (1954), which
  plaintiff relies on heavily, to be of questionable value. Indeed, Hajduk v Revere Copper
  & Brass, Inc, 268 Mich 220 (1934), an opinion that Malleis quoted with approval, was
  expressly overruled by Autio v Proksch Constr Co, 377 Mich 517, 526, 535 (1966)
  (describing Hajduk as a “blatantly erroneous interpretive decision”). Malleis judicially
  created a six-year limitations period where the Legislature had created none. More
  recently, this Court has consistently applied statutes as they are written and has declined
  to add statutory-like provisions when the Legislature has not created such provisions. As
  this Court has explained, “a court may read nothing into an unambiguous statute that is
  not within the manifest intent of the Legislature as derived from the words of the statute
  itself.” Roberts v Mecosta Co Gen Hosp, 466 Mich 57, 63, 66 (2002) (declining to add a
  requirement to object to any deficiencies in a notice of intent before the complaint is filed
  in a medical malpractice action because “[i]n the absence of such a statutory requirement,
  we do not have the authority to create and impose an extrastatutory affirmative duty on
                                                                                                              2

the defendant”); see also People v Wager, 460 Mich 118, 121 (1999) (declining to add a
requirement to conduct a blood alcohol test within a “reasonable time” because
“[n]owhere does the [pertinent statute] impose a requirement concerning the interval of
time in which the test must be given”). Therefore, I question the continuing validity of
Malleis.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        June 29, 2012                       _________________________________________
       h0626                                                                Clerk